DETAILED ACTION
Status of Application
Claims 1-13 are pending in the instant application.
Species II is elected without traverse in the reply filed 07/12/2021, claim 3 was withdrawn from consideration. Currently claims 1-2 and 4-13 are considered on the merit.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nirmal et al. (US 20110139516 A1), in view of Willis (US 20020042201 A1), further in view of Salaverry et al. (US 20110279409 A1).
Regarding claim 1, Nirmal teaches a display device,  (Para 16, 38)
comprising an electrode structure, (Para 39: FIG. 8B shows stack 91 from a cross section of a node on a matrix-type touch screen having X- and Y-electrodes, each electrode having a 3 conductive layer stack. Conductive layers 78, 82, and 86, in conjunction with intervening layers 80 and 84 comprise, for example, an X-axis electrode. Insulating layer 92, which could be a suitable optically clear adhesive, or a layer of PET, separates the X-axis electrode from the Y-axis electrode, which is comprised of conducting layers 78b, 82b, and 86b in conjunction with intervening layers 80b and 84b. While this construction is a 3 conductive layer per electrode, other arrangements are possible, such as 3 conductive layers for a given electrode, and greater than or less than 3 conductive layers for another electrode.) 

a first conductive layer disposed on the first nonconductive layer and made of a different material from the first conductive layer; (Fig. 8B: conductive material 86B.)  
a second nonconductive layer disposed on the first conductive layer; (Fig. 8B: layer 84B on layer 86B.  Para 29: The intervening layer may be deposited using vapor deposition techniques such as sputtering, e-beam, and thermal evaporation. The intervening layer can include polymers, including copolymers, such as polyacrylates, polymethacrylates, polyolefins, polyepoxides, polyethers, and the like, and inorganic materials such as metal oxides, nitrides, carbides, and mixtures thereof. Preferred non conductive intervening layers include polyacrylates and silicon oxides.)
 a second conductive layer disposed on the second nonconductive layer; (Fig. 8B: layer 82B on layer 84B. Para 39: Insulating layer 92, which could be a suitable optically clear adhesive, or a layer of PET, separates the X-axis electrode from the Y-axis electrode, which is comprised of conducting layers 78b, 82b, and 86b in conjunction with intervening layers 80b and 84b. While this construction is a 3 conductive layer per electrode, other arrangements are possible, such as 3 conductive 
and a third nonconductive layer disposed on the second conductive layer, (Fig. 8B shows layer 80B on layer 82B.  Para 39: Insulating layer 92, which could be a suitable optically clear adhesive, or a layer of PET, separates the X-axis electrode from the Y-axis electrode, which is comprised of conducting layers 78b, 82b, and 86b in conjunction with intervening layers 80b and 84b. While this construction is a 3 conductive layer per electrode, other arrangements are possible, such as 3 conductive layers for a given electrode, and greater then or less than 3 conductive layers for another electrode.)
wherein one of the first conductive layer and the second conductive layer comprises a conductive material, (Para 30: One embodiment is shown as a stack 40 of FIG. 4. The multilayer electrode includes two high index conductive layers 42 and 50 of transparent conductive oxide (TCO) or semitransparent conductive oxide separated by a lower index transparent or semitransparent layer 46 having electrically conductive pathways comprising conductive links 44 extending through apertures 48 in transparent layer 46 to connect the electrodes 42 and 50. A substrate 52 provides support for the electrode. The layers are drawn apart to illustrate the concept. Para 33: The matrix and embedded conducting nanoparticles for the multilayer electrodes can include the following. The matrix can include any transparent or semitransparent (conductive or insulating) polymer (e.g., acrylates, methacrylates, or the conducting polymers listed above), or a transparent or semitransparent inorganic material either conductive (such as the TCOs listed above) or insulating (SiO.sub.2, silicon nitride (Si.sub.xN.sub.y), Zinc 
wherein the other of the first conductive layer and the second conductive layer comprises another conductive material, (Para 30: One embodiment is shown as a stack 40 of FIG. 4. The multilayer electrode includes two high index conductive layers 42 and 50 of transparent conductive oxide (TCO) or semitransparent conductive oxide separated by a lower index transparent or semitransparent layer 46 having electrically conductive pathways comprising conductive links 44 extending through apertures 48 in transparent layer 46 to connect the electrodes 42 and 50. A substrate 52 provides support for the electrode. The layers are drawn apart to illustrate the concept. Para 33: The matrix and embedded conducting nanoparticles for the multilayer electrodes can include the following. The matrix can include any transparent or semitransparent (conductive or insulating) polymer (e.g., acrylates, methacrylates, or the conducting polymers listed above), or a transparent or semitransparent inorganic material either 
and wherein at least a part of the first conductive material or the second conductive layer is extended to and disposed in the second nonconductive layer. (Figs, 4, 6 and 8B. Para 30-33: One embodiment is shown as a stack 40 of FIG. 4. The multilayer electrode includes two high index conductive layers 42 and 50 of transparent conductive oxide (TCO) or semitransparent conductive oxide separated by a lower index transparent or semitransparent layer 46 having electrically conductive pathways comprising conductive links 44 extending through apertures 48 in transparent layer 46 to connect the electrodes 42 and 50.  In yet another embodiment, the intervening layer comprises conductive particles dispersed in a binder, as shown in stack 64 of FIG. 6. The conductive particles 70 in binder 68 provide conductive pathways between the conductive layers 66 and 72 of TCO or semitransparent conductive oxide, thus forming 
wherein the second nonconductive layer is disposed between the first conductive layer and the second conductive layer. (Fig. 8B: layer 82B on layer 84B which is on 86B. Para 39: Insulating layer 92, which could be a suitable optically clear adhesive, or a layer of PET, separates the X-axis electrode from the Y-axis electrode, which is comprised of conducting layers 78b, 82b, and 86b in conjunction with intervening layers 80b and 84b. While this construction is a 3 conductive layer per electrode, other arrangements are possible, such as 3 conductive layers for a given electrode, and greater then or less than 3 conductive layers for another electrode.)
and wherein the electrode structure is flexible. (Para 29: The intervening layer may be deposited using vapor deposition techniques such as sputtering, e-beam, and thermal evaporation. The intervening layer can include polymers, including copolymers, such as polyacrylates, polymethacrylates, polyolefins, polyepoxides, polyethers, and the like, and inorganic materials such as metal oxides, nitrides, carbides, and mixtures 
However Nirmal does not teach (i) wherein the first conductive layer comprises a RuO2 layer a thickness, wherein at least part of the silver nanowire or RuO2 is extended to and disposed in the second nonconductive layer.
(ii) wherein the second conductive layer comprises a silver nanowire.
(iii) wherein the second nonconductive layer comprises binder, which is mixed with the silver nanowire and the RuO2 layer.
(iv) wherein the first conductive layer comprises a RuO2 layer having thickness equal or less than 10nm.
However, regarding to the aforementioned feature (i),
Willis teaches electrode can be comprises of RuO2. (Para 62)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Nirmal with Willis to teach wherein one of the first conductive layer and the second conductive layer comprises RuO2, wherein at least part of the silver nanowire or RuO2 is extended to and disposed in the second nonconductive layer, and wherein the electrode structure is flexible in order to produce the predictable result of predictable result of touch detection by using RuO2 as electrode material as well as the conductive link.
However, regarding to the aforementioned feature (ii),
However Salaverry electrode can be comprises a silver nanowire. (Para 143)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Nirmal and Willis with Salaverry to teach wherein the other 
However, regarding to the aforementioned feature (iii),
Nirmal already teaches application of conductive layer using conductive material mixed with a binder. (Para 31: In yet another embodiment, the intervening layer comprises conductive particles dispersed in a binder, as shown in stack 64 of FIG. 6. The conductive particles 70 in binder 68 provide conductive pathways between the conductive layers 66 and 72 of TCO or semitransparent conductive oxide, thus forming the multilayer electrode. A substrate 74 provides support for the stack. So the binder is wet coated with the conductive material of the first conductive layer or the second conductive layer as the intervening layer is on and with the conductive layer as shown in Fig. 8B).
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Nirmal, Willis and Salaverry with the additional teaching of Nirmal to teach wherein the second nonconductive layer comprises binder, which is mixed with the silver nanowire and the RuO2 layer in order to produce the predictable result of touch detection by using silver nanowire as electrode material with binder wet coating method as taught by Nirmal.
However, regarding to the aforementioned feature (iv),
Nirmal further teaches that thickness of various layers can be optimized for conductive properties as well as optical properties. (Para 31)


Regarding claim 2, Nirmal, Willis and Salaverry already teach the display device of claim 1, 
And Nirmal, Willis and Salaverry in combination further teach wherein the first nonconductive layer, and the third nonconductive layer comprise the binder wet-coated with one of the silver nanowire and the RuO2 layer. (Para 30-33 of Nirmal. See rejection claim 1 which shows conductive electrode can be applied with binder)

Regarding claim 4, Nirmal, Willis and Salaverry already teach the display device of claim 2, 
And Nirmal further teaches wherein the third nonconductive layer comprises: a lower layer comprising the binder; and an overcoat layer comprising a polyacrylate-based material. (Para 29, 30-33 of Nirmal. See rejection claim 1 which shows conductive electrode can be applied with binder wet coated with conductive material. The lower layer would be binder which are mixed the conductive material from the conductive layer. The layer 80B can be formed of polyacrylates)


And Nirmal further teaches wherein the electrode structure further comprises: a third conductive layer disposed on the third nonconductive layer and a fourth nonconductive layer disposed on the third conductive layer. (Fig. 8B: 92B on layer 78B on layer 80B. Para 39: Insulating layer 92, which could be a suitable optically clear adhesive, or a layer of PET, separates the X-axis electrode from the Y-axis electrode, which is comprised of conducting layers 78b, 82b, and 86b in conjunction with intervening layers 80b and 84b. While this construction is a 3 conductive layer per electrode, other arrangements are possible, such as 3 conductive layers for a given electrode, and greater then or less than 3 conductive layers for another electrode.) 

Regarding claim 6, please refer to rejection for claim 1 as the rejection for claim 1 already shows that the electrode can be formed of RuO2 or silver nanowire and the conductive layer can be applied with the binder method.

Regarding claim 7, Nirmal, Willis and Salaverry already teach the display device of claim 6, 
And Nirmal further teaches wherein the fourth nonconductive layer comprises: a lower layer comprising the binder; and an overcoat layer comprising an insulating material. (Para 29, 30-33 of Nirmal. See rejection claim 1 which shows conductive electrode can be applied with binder wet coated with conductive material. The lower 
However Nirmal, Willis and Salaverry do not teach an overcoat layer comprising an polyacrylate-based material.
However Nirmal further teaches an insulting layer can be formed of polyacrylate-based material. (Para 29)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Nirmal, Willis and Salaverry with the additional teaching of Nirmal to teach an overcoat layer comprising an polyacrylate-based material in order to produce the predictable result of protecting the electrode layer of the touch panel with the overcoating layer of an polyacrylate-based material as taught by Nirmal.

Regarding claim 10, Nirmal teaches a touch detecting sensor comprising: a plurality of first touch electrodes arranged in a first direction; a plurality of second touch electrodes arranged in a second direction crossing the first direction; (Fig. 1: electrode 116 and electrode 118)
and a touch controller (Fig. 1: controller 114) connected to the plurality of first touch electrodes and the plurality of second touch electrodes, (Fig. 1 shows controller connected to the first and second touch electrodes).
wherein the touch controller applies a detection input signal, and receives a detection output signal to sense a touch on the first and second touch electrodes, (Para 23: In a mutual capacitance-type system, when a finger 130 of a user or other touch 
wherein each of the first touch electrodes and the second touch electrodes comprises a stacking structure in which a plurality of conductive layers and a plurality of nonconductive layers are alternately stacked one on another, (Fig. 8B shows the stacking structure. Para 39: FIG. 8B shows stack 91 from a cross section of a node on a matrix-type touch screen having X- and Y-electrodes, each electrode having a 3 conductive layer stack. Conductive layers 78, 82, and 86, in conjunction with intervening layers 80 and 84 comprise, for example, an X-axis electrode. Insulating layer 92, which could be a suitable optically clear adhesive, or a layer of PET, separates the X-axis electrode from the Y-axis electrode, which is comprised of conducting layers 78b, 82b, and 86b in conjunction with intervening layers 80b and 84b. While this construction is a 3 conductive layer per electrode, other arrangements are possible, such as 3 conductive layers for a given electrode, and greater then or less than 3 conductive layers for another electrode.)
(Para 30: One embodiment is shown as a stack 40 of FIG. 4. The multilayer electrode includes two high index conductive layers 42 and 50 of transparent conductive oxide (TCO) or semitransparent conductive oxide separated by a lower index transparent or semitransparent layer 46 having electrically conductive pathways comprising conductive links 44 extending through apertures 48 in transparent layer 46 to connect the electrodes 42 and 50. A substrate 52 provides support for the electrode. The layers are drawn apart to illustrate the concept. Para 33: The matrix and embedded 
a second conductive layer comprises another conductive material (Para 30: One embodiment is shown as a stack 40 of FIG. 4. The multilayer electrode includes two high index conductive layers 42 and 50 of transparent conductive oxide (TCO) or semitransparent conductive oxide separated by a lower index transparent or semitransparent layer 46 having electrically conductive pathways comprising conductive links 44 extending through apertures 48 in transparent layer 46 to connect the electrodes 42 and 50. A substrate 52 provides support for the electrode. The layers are 
at least a part of the first or the second conductive material is extended to and disposed in a nonconductive layer between the first conductive layer and the second conductive layer. Figs, 4, 6 and 8B. Para 30-33: One embodiment is shown as a stack 40 of FIG. 4. The multilayer electrode includes two high index conductive layers 42 and 50 of transparent conductive oxide (TCO) or semitransparent conductive oxide separated by a lower index transparent or semitransparent layer 46 having electrically conductive pathways comprising conductive links 44 extending through apertures 48 in 
and wherein the electrode structure is flexible. (Para 29: The intervening layer may be deposited using vapor deposition techniques such as sputtering, e-beam, and thermal evaporation. The intervening layer can include polymers, including copolymers, such as polyacrylates, polymethacrylates, polyolefins, polyepoxides, polyethers, and the like, and inorganic materials such as metal oxides, nitrides, carbides, and mixtures thereof. Preferred non conductive intervening layers include polyacrylates and silicon oxides.  The electrode structure is flexible as the layer can be silicon oxide or polymers)

(ii) wherein the second conductive layer comprises a silver nanowire.
(iii) wherein the second nonconductive layer comprises binder, which is mixed with the silver nanowire and the RuO2 layer.
(iv) wherein the first conductive layer comprises a RuO2 layer having thickness equal or less than 10nm.
However, regarding to the aforementioned feature (i),
Willis teaches electrode can be comprises of RuO2. (Para 62)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Nirmal with Willis to teach wherein one of the first conductive layer and the second conductive layer comprises RuO2, wherein at least part of the silver nanowire or RuO2 is extended to and disposed in the second nonconductive layer, and wherein the electrode structure is flexible in order to produce the predictable result of predictable result of touch detection by using RuO2 as electrode material as well as the conductive link.
However, regarding to the aforementioned feature (ii),
However Salaverry electrode can be comprises a silver nanowire. (Para 143)
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Nirmal and Willis with Salaverry to teach wherein the other of the first conductive layer and the second conductive layer comprises a silver 
However, regarding to the aforementioned feature (iii),
Nirmal already teaches application of conductive layer using conductive material mixed with a binder. (Para 31: In yet another embodiment, the intervening layer comprises conductive particles dispersed in a binder, as shown in stack 64 of FIG. 6. The conductive particles 70 in binder 68 provide conductive pathways between the conductive layers 66 and 72 of TCO or semitransparent conductive oxide, thus forming the multilayer electrode. A substrate 74 provides support for the stack. So the binder is wet coated with the conductive material of the first conductive layer or the second conductive layer as the intervening layer is on and with the conductive layer as shown in Fig. 8B).
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Nirmal, Willis and Salaverry with the additional teaching of Nirmal to teach wherein the second nonconductive layer comprises binder, which is mixed with the silver nanowire and the RuO2 layer in order to produce the predictable result of touch detection by using silver nanowire as electrode material with binder wet coating method as taught by Nirmal.
However, regarding to the aforementioned feature (iv),
Nirmal further teaches that thickness of various layers can be optimized for conductive properties as well as optical properties. (Para 31)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Nirmal, Willis and Salaverry with the .

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nirmal et al. (US 20110139516 A1), in view of Willis (US 20020042201 A1), in view of Salaverry et al. (US 20110279409 A1), further in view of Franklin et al. (US 20130328051 A1).
Regarding claim 8, Nirmal, Willis and Salaverry already teach the display device of claim 1, 
However Nirmal, Willis and Salaverry do not teach the display device further comprising: a conductive connector disposed on a side surface of a stacking structure comprising the first nonconductive layer, the first conductive layer, the second nonconductive layer, the second conductive layer and the third nonconductive layer, wherein the conductive connector is electrically connected to the first conductive layer and the second conductive layer.
However Nirmal, Willis and Salaverry do not teach that a conductive connector disposed on a side surface of the stacking structure.
However Franklin teaches that a conductive connection disposed on a side surface of the stacking structure for connecting purpose. (Para 49: Display driver integrated circuit 46 may be mounted on driver ledge 56 of thin-film-transistor layer 34. A communications path such as flexible printed circuit cable 70 may have one end that 
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Nirmal, Willis and Salaverry with Franklin to teach the display device further comprising: a conductive connector disposed on a side surface of a stacking structure comprising the first nonconductive layer, the first conductive layer, the second nonconductive layer, the second conductive layer and the third nonconductive layer, wherein the conductive connector is electrically connected to the first conductive layer and the second conductive layer so as to offer an additional current path to connect the two conductive layers by having the connecting disposed on the side surface to reduce overall resistance.

Regarding claim 11, refer to rejection for claim 8.

Regarding claim 12, refer to rejection claim 8 as the connector would cover upper surface and side surface as the connector would overlap both upper and side surface.

Regarding claim 13, Nirmal, Willis, Salaverry and Franklin already teach the touch detecting sensor of claim 11, 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nirmal et al. (US 20110139516 A1), in view of Willis (US 20020042201 A1), in view of Salaverry et al. (US 20110279409 A1), in view of Franklin et al. (US 20130328051 A1), further in view of Musashi et al. (US 20080124580 A1).
Regarding claim 9, Nirmal, Willis, Salaverry and Franklin already teach the display device of claim 8, 
However Nirmal, Willis, Salaverry and Franklin do not teach wherein the conductive connector comprises the conductive material of the first conductive layer or the second conductive layer, molybdenum (Mo), silver (Ag), titanium (Ti), copper (Cu), aluminum (Al), molybdenum/aluminum/molybdenum (Mo/AI/Mo) or a combination thereof.
However Musashi teaches wherein the conductive connector comprises the conductive material of the first conductive layer or the second conductive layer, molybdenum (Mo), silver (Ag), titanium (Ti), copper (Cu), aluminum (Ti), molybdenum/aluminum/molybdenum (Mo/Al/Mo) or a combination thereof.  (Para 81: 
Therefore it would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Nirmal, Willis, Salaverry and Franklin with Musashi to teach wherein the conductive connector comprises the conductive material of the first conductive layer or the second conductive layer, molybdenum (Mo), silver (Ag), titanium (Ti), copper (Cu), aluminum (Al), molybdenum/aluminum/molybdenum (Mo/AI/Mo) or a combination thereof so as to offer an exemplary material to be used in the flexible printed circuit cable of Franklin in order to connect the two conductive layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HANG LIN/           Primary Examiner, Art Unit 2626